DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group 1 in the reply filed on 2/3/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/3/22
Applicant's election with traverse of SEQ ID NO:9 in the reply filed on 2/3/22 is acknowledged.  The traversal is on the ground(s) that common features are included in the sequence.  This is not found persuasive because SEQ ID NO:2 recites 4 X variables. As such, a search of a particular X would not necessarily lead to art reading on a different X.
The requirement is still deemed proper and is therefore made FINAL.
	Claims to the elected species are rejected as set forth below. Any relevant art that was uncovered during the search for the elected species is cited herein in order to advance prosecution. Although the peptides of claim 17 include additional residues as compared to the elected species, claim 17 has been included in the instant examination.
	Claims 14-23 are being examined.

Priority
This application has PRO 62/928,435 10/31/2019.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/5/21 and 2/2/21 have been considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: 
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (specifically at page 32 section 0074 of the 3/9/21 specification; beginning on the 10th to last line) . Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14, 16-17, 19-20 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 14 recites a variable ‘X’ but does not indicate the possibilities for X. As such, the scope of claim 14 and dependents 19-20 and 23 is unclear.
	Claim 14 recites  ‘comprising one or more cancer peptide agents comprise an amino acid sequence selected from’. The intended scope of such phrase is unclear. It is unclear if a word or phrase is missing between ‘agents comprise’ (perhaps the intent is ‘agents that comprise’). Further, it is unclear if the inclusion of the phrase ‘comprise an amino acid sequence’ is intended to include fragments of the recited sequence. As such, the scope of claims 14, 16-17, 19-20 and 23 is unclear. For purposes of examination, claim 14 has been interpreted such that the peptide agents comprise the amino acid sequence of any one of SEQ ID NOs: 1-4 (not fragments thereof).

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14, 19-20 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him.  The courts have stated:
“To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that “the inventor invented the claimed invention.”  Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (“[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.”).   Thus, an applicant complies with the written description requirement “by describing the invention, with all its claimed limitations, not that which makes it obvious,” and by using “such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention.” Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.” Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
	
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application.  These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.  Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the prima facie case are discussed below.
Further, to provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include: a) the scope of the invention; b) actual reduction to practice; c) disclosure of drawings or structural chemical formulas; d) relevant identifying characteristics including complete structure, partial structure, physical and/or chemical properties, and structure/function correlation; e) method of making the claimed compounds; f) level of skill and knowledge in the art; and g) predictability in the art.
(1) Scope of the invention/Partial structure/disclosure of drawings:
Claim 14 recites ‘cancer peptide agents’. There is no specific indication as to what specific effect the agents are to have on the cancer.
Claim 14 recites numerous sequences including 3 that are 10 amino acids in length where any 4 of the residues are X (which is interpreted as any amino acid). When 4 of the positions are varied to any of the 20 common amino acids there are at least 204 (i.e.160000 different possible sequences). As such, the genus is large.
The only working example appears to be drawn to a single specific peptide.
 (2) Level of skill and knowledge in the art/predictability in the art:
The level of skill in the art is high. 
 (3) Physical and/or chemical properties and (4) Functional characteristics:
Claim 14 recites ‘cancer peptide agents’. There is no specific indication as to what specific effect the agents are to have on the cancer.
4 (i.e.160000 different possible sequences). As such, the genus is large.
The only working example appears to be drawn to a single specific peptide and based on the size of the genus one would not recognize such example as representative of the genus.
There is no specific disclosed correlation between structure and function particularly related to what structures are adequate to result in the functions as recited in the claims. It has not known what amino acids or combination of amino acids can be inserted at the X such that the functional requirement is maintained. One of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus and that there is a lack of the predictability in the art thus that the applicant was not in possession of the claimed genus.
 (5) Method of making the claimed invention/actual reduction to practice:
The specification (example 2) states that a peptide was used. However, mere synthesis of a peptide does not show that it or other peptides with different sequences would have the functionalities claimed.  
The description requirement of the patent statue requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736, F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.”)  Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and .

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 17 recites SEQ ID NO:13 which comprises DVP. Claim 17 depends on claim 14. The peptides of claim 14 require DVW or DXW. Thus claim 17 recites a Pro where a Trp is required.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon (product of nature) without significantly more. The claim(s) recite(s) peptides/compositions which correspond to products of nature (proteins or protein fragments in a composition). This judicial exception is not integrated into a practical application because the claims are product claims and there is no additional elements that apply or use the judicial exception. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.
This 101 rejection is consistent with the most recent training provided by the office (set forth in MPEP 2106 including the flowchart in section MPEP 2106 III) which will be referred to as 'guidance'.
In comparison to the subject matter eligibility test as set forth in the guidance, the claims are drawn to peptides/compositions. Thus the answer to step 1 of the flowchart is yes. 
Instant section 0024 of the specification (dated 3/9/21) states that numerous peptides are based on natural proteins including Nek2a, TTK, PLK1 and MELK. BLAST of SEQ ID NO:9 (retrieved from https://blast.ncbi.nlm.nih.gov/Blast.cgi on 2/17/22, 19 pages) shows that the elected species is present in numerous natural proteins. Schultz et al. (‘Cell cycle-dependent expression of Nek2, a novel human protein kinase related to the NIMA mitotic regulator of Aspergillus nidulans’ Cell Growth & Differentiation v5 June 1994 pages 625-635) teach the Nek2 sequence (figure 2) and residues 198-207 correspond to the elected species and additional resides (beginning at residue 194) read on instant SEQ ID NO:15 as well. The answer to step 2a is yes because the peptides correspond to proteins or protein fragments (i.e. products of nature which are a natural phenomenon).

The instant claims recite SEQ ID NO:9 which is a fragment of a known protein. The Myriad Supreme Court decision (Association for Molecular Pathology v. Myriad Genetics, 569 U.S. 12-398 (2013)) stated: “Myriad’s claims are not saved by the fact that isolating DNA from the human genome severs the chemical bonds that bind gene molecules together” (page 2 and 14). In the instant case, applicants’ claims are not saved by the fact that certain peptides of the instant claims correspond to fragments (the protein with severed bonds). 
In relation to step 2b, the claims refer to compositions which can correspond to the peptide in water (which itself is naturally occurring). The instantly claimed compositions are like the novel bacterial mixture of Funk Brothers which contained multiple naturally occurring components, which was held ineligible because each species of bacteria in the mixture (like each component in the peptide composition) continued to have “the same effect it always had”, i.e., it lacked markedly different characteristics. Funk Brothers Seed Co. v. Kalo Inoculant Co., 333 U.S. 127, 131 (1948), discussed in Myriad Genetics, 133 S. Ct. at 2117 (explaining that the bacterial mixture of Funk Brothers “was not patent eligible because the patent holder did not alter the bacteria in any way”).
With respect to a markedly different characteristic, MPEP 2106.04(c) II states
“The markedly different characteristics analysis compares the nature-based product limitation to its naturally occurring counterpart in its natural state” and further states “The final step in the markedly different characteristics analysis is to compare the characteristics of the claimed nature-based product to its naturally occurring counterpart in its natural state, in order to Myriad, 133 S. Ct. at 2111, 106 USPQ2d at 1974-75. Thus, in order to be markedly different, applicant must have caused the claimed product to possess at least one characteristic that is different from that of the counterpart”.
	Cravatt BF (WO 2017/210600) teach compositions for modulating an immune response (abstract) specifically against cancer (example 4 and section 0269). WO 2017/210600 SEQ ID NO: 3854 (retrieved from https://patentscope.wipo.int/search/en/detail.jsf?docId=WO2017210600&_cid=P10-KZR8YP-18331-1 on 2/17/22; document dated 7 December 2017, 3 pages) reveals that SEQ ID NO: 3854 (page 153) comprises a sequence of the elected species. Thus peptides as claimed were already suggested to be cancer peptide agents.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 14-18 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fry et al. (‘Substrate specificity and cell cycle regulation of the Nek2 protein kinase, a potential human homolog of the mitotic regulator NIMA of Aspergillus nidulans’ The Journal of Biological Chemistry v270(21) May 26 1995 pages 12899-12905; ‘Fry’) as evidenced by Schultz et al. (‘Cell cycle-dependent expression of Nek2, a novel human protein kinase related to the NIMA mitotic regulator of Aspergillus nidulans’ Cell Growth & Differentiation v5 June 1994 pages 625-635; ‘Schultz’).
Fry teach the human Nek2 protein and teach that the properties of such protein were studied (abstract). Fry teach that the human Nek2 protein was recombinantly expressed and purified (page 12900 column 1) and that the recombinant protein was in a Tris buffer (page 12900 last 4 lines of column 1).
Although Fry does not recite the human Nek2 sequence, Schultz reports the full human Nek2 sequence (title and figure 2) where it comprises DIWSLGCLLY (residues 198-207 see figure 2 of Schultz) and also comprises NEKSDIWSLGCLLYELCALMP (beginning at residue 194 see figure 2 of Schultz).
In relation to the peptide as recited in claims 14-18, Fry teach the human Nek2 protein and teach that the properties of such protein were studied (abstract). As evidenced by Schultz, human Nek2 comprises DIWSLGCLLY (residues 198-207 see figure 2 of Schultz) and also comprises NEKSDIWSLGCLLYELCALMP (beginning at residue 194 see figure 2 of Schultz) which sequences read on instant SEQ ID NO:2, SEQ ID NO:5, SEQ ID NO:9 and SEQ ID NO: 15. Instant clam 18 recites ‘consists….comprising’ and has been interpreted as referring to a 
In relation to the composition of claim 14 and 23, Fry teach that the human Nek2 protein was recombinantly expressed and purified (page 12900 column 1) and that the recombinant protein was in a Tris buffer (page 12900 last 4 lines of column 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-16, 18-19 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cravatt BF (WO 2017/210600; ‘Cravatt’) in view of WO 2017/210600 SEQ ID NO: 3854 (retrieved from https://patentscope.wipo.int/search/en/detail.jsf?docId=WO2017210600&_cid=P10-KZR8YP-18331-1 on 2/17/22; document dated 7 December 2017, 3 pages)
	Cravatt teach compositions for modulating an immune response (abstract) specifically against cancer (example 4 and section 0269). Cravatt teach compositions with a carrier (page 83 lines 1-3) where the composition is suitable for injection (section 0261). Cravatt teach in Table 1 specific peptides including SEQ ID NO: 3854 (page 153) and teach specific uses of the peptides (claim 12). 
	Cravatt refers to SEQ ID NO:3854. A copy of the sequence listing for SEQ ID NO:3854 is provided. 

	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Cravatt based on the specific suggestions of Cravatt. Cravatt teach in Table 1 a finite number of specific peptides including SEQ ID NO: 3854 (page 153) and teach specific uses of the peptides (claim 12). Thus one would have been motivated to prepare and use such peptides as suggested by Cravatt. One would have had a reasonable expectation of success based on the express suggestions of Cravatt.
In relation to the peptide as recited in claims 14-16 and 19, the sequence listing for SEQ ID NO:3854 reveals that the peptide comprises DIWSLGCLLY and is 26 amino acids in length thus reading on SEQ ID NOs: 2, 5, and 9, and claim 19. Instant clam 18 recites ‘consist….comprising’ and has been interpreted as referring to a single cancer peptide agent which comprises SEQ ID NO: 9. Since a peptide with the structure as claimed is taught the peptide is interpreted as having the recited function.
In relation to the composition of claim 14 and 23, Cravatt teach compositions with a carrier (page 83 lines 1-3) and where the composition is suitable for injection (section 0261).

Claims 14-15, 19-20 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carr et al. (WO 2017/184590; ‘Carr’).
Carr teach specific binding peptide sequences (claim 14). Carr teach the peptides with a carrier in an immunogenic composition (claim 26 and section 00235). Carr teach that specific peptides identified are set forth in Table 5 and include KSDIWSLGCILY (section 00524 and page 515 1st column 3rd row).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Carr based on the specific suggestions of Carr. Carr teach in Table 5 a finite number of specific peptides including KSDIWSLGCILY (page 515 1st column 3rd row) and teach specific uses of the peptides (claim 26 and section 00235). Thus one would have been motivated to prepare and use such peptides as suggested by Carr. One would have had a reasonable expectation of success based on the express suggestions of Carr.
In relation to the peptide as recited in claims 14-15 and 19-20, KSDIWSLGCILY (page 515 1st column 3rd row) is 12 amino acids in length and comprises SEQ ID NO:2 and 5 and reads on claims 19-20. Since a peptide with the structure as claimed is taught the peptide is interpreted as having the recited function.
In relation to the composition of claim 14 and 23, Carr teach the peptides with a carrier in an immunogenic composition (claim 26 and section 00235).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T NIEBAUER whose telephone number is (571)270-3059. The examiner can normally be reached M - F 6:30 - 2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RONALD T. NIEBAUER
Primary Examiner
Art Unit 1658



/RONALD T NIEBAUER/Examiner, Art Unit 1658